Citation Nr: 1809349	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for residual laceration scars of the face.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

4.  Entitlement to service connection for a traumatic brain injury.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1973 and October 1981 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the record.

In Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for posttraumatic stress disorder (PTSD) and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.

The issues of entitlement to service connection for headaches; entitlement to service connection for an acquired psychiatric disorder, claimed as depression; and entitlement to service connection for a traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's facial scars are manifested by one characteristic of disfigurement.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for facial scarring are not satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.118, Diagnostic Code 7800 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

In application of the rating criteria, it is not expected that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  However, there must be findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function.  Id.

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509- 10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, a higher rating may be assigned up to one year prior to the date of claim, depending on whether and when an ascertainable increase is shown warranting a higher evaluation.  38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. § 3.400 (o)(2) (2017); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's residual laceration scars of the face has been assigned a 10 percent rating under 38 C.F.R. § 4.118, DC 7800.  DC 7800 pertains to scars of the head, face, or neck; or scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Under DC 7800, a 10 percent rating is assigned when there is one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement are as follows: (1) a scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at the widest part; (3) the surface contour of the scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is either hypo- or hyper-pigmented in an area exceeding six square inches (39-sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39-sq. cm.); and (8) the skin is indurated and inflexible in an area exceeding six square inches (39-sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note (1) (2017).

The Veteran received a VA examination in December 2010 to assess his facial scars.  The examiner described the Veteran's nonservice-connected scar on the left side of his forehead as irregular, superficial, and measuring 4.0 x 0.2 centimeters, and it was slightly depressed and mildly depigmented.  The examiner described the scar as a deep scar.  At the base of the Veteran's nose, the examiner examined the Veteran's service-connected Y-shaped scar between the brows.  The longer arm measured 4.0 x 0.2 centimeters.  The shorter arm measured 1.0 x 0.2cm and was noted to be depressed to about a depth of 0.1 cm but without tethering, tenderness, or keloid.  The examiner described the scar as a deep scar.  On the anterior left side of the tip of the nose, the examiner documented the Veteran's other service-connected scar as measuring 2.0 x 2.0 cm with mild depigmentation.  The examiner described the scar as a superficial scar.  A February 2011 addendum noted that there was no tenderness of any of the Veteran's scars.

At his June 2017 hearing, the Veteran noted, in discussing the scar on the bridge of his nose, that he did not experience symptoms of burning or itching.  The Veteran also clarified that he experienced pain associated with his headaches and not the scar itself.

The evidence shows that the Veteran does not have visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  One scar was shown to be depressed.  While mild depigmentation was noted in the other scar, it did not encompass an area exceeding six square inches (39-sq. cm.) as is required to qualify as a characteristic of disfigurement.  Rather, this scar measured only 2.0 x 2.0 cm.  Accordingly, the criteria for a rating in excess of 10 percent under DC 7800 are not more nearly approximated.  See id.

The December 2010 VA examination report and February 2011 addendum show that the Veteran's scars are not unstable or painful, and do not produce any other disabling effects.  Accordingly, DC's 7804 and 7805 do not apply.  See 38 C.F.R. § 4.118.

In sum, the preponderance of the evidence shows that the Veteran's facial scars have not more nearly approximated the criteria for a higher or separate rating during the pendency of this claim.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  Therefore, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

An evaluation higher than 10 percent for residual laceration scars of the face is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Regarding the Veteran's headaches, an examiner provided a negative opinion in December 2010.  The examiner based his opinion on an absence of treatment.  However, the absence of documented medical treatment is not a sufficient basis for a negative opinion.  The examiner must also consider the Veteran's lay reports of symptoms and any symptoms he reported during active duty.  At his June 2017 hearing, the Veteran testified that he experienced headaches after suffering head trauma in the military.  Indeed, his service treatment records (STRs) show that he reported headaches in November 1972 with a note stating that the headaches were attributed to his fall and to his laceration three months prior.  As such, the Board finds that a remand is warranted for an opinion to determine whether the Veteran has any residuals from having suffered head trauma during his military service.

A January 2011 TBI examination found that the Veteran had a normal neurologic examination.  However, no rationale was provided.  As a result, a remand is required for a medical opinion that is supported by a fully articulated rationale.

At this June 2017 hearing, it was noted that the Veteran receives benefits from the Social Security Administration (SSA).  These records should be obtained on remand.  The Veteran also testified that he received treatment at the Rockland VA.  However, those records do not appear to be part of his record.  As a result, since this matter is being remanded, the Veteran's outstanding VA medical records should be obtained on remand.  38 U.S.C. § 5103A(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  Finally, if the Veteran's SSA or VA records reflect a psychiatric condition, the Veteran should be scheduled for a VA psychiatric examination in light of the new evidence.

Accordingly, the case is REMANDED for the following action:

1.  Add the Veteran's outstanding treatment records from the VA Boston Healthcare System, Bedford Veterans Affairs Medical Center (Edith Nourse Rogers Memorial Veterans Hospital) and the VA Hudson Valley Health Care System dating from January 2009 forward.

2.  Make attempts to obtain the Veteran's Social Security records pertaining to his claims, including all decisions and any medical records relied upon in making those decisions, and associate them with the claims file.  If the records are not obtainable (or none exist), the Veteran should be notified and the unavailability of such records clearly documented.

3.  Obtain an addendum opinion in regards to the Veteran's headaches.  The entire claims file (i.e. the electronic file) and this REMAND must be made available to the examiner for review.  The examiner must include a notation that a review was conducted.

The examiner should identify all current headache disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that any current headache disorder had its clinical onset during service or is related to any incident of service.

In developing the opinion, the examiner should consider the Veteran's statements and his testimony from his June 2017 Board Hearing with regard to onset and continuity of symptomatology of his claimed headache disorder.  The examiner should also address the documentation of headaches within the Veteran's STRs.  Specifically, his STRs show that he reported headaches in November 1972 with a note stating that the headaches were attributed to his fall and to his laceration three months prior.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Obtain an addendum opinion from the January 2011 examiner explaining why the Veteran has no TBI diagnosis.  If an opinion cannot be obtained from that examiner within a reasonable timeframe, the opinion may be rendered by a different medical professional.  The entire claims file (i.e. the electronic file) and this REMAND must be made available to the examiner for review.  The examiner must include a notation that a review was conducted.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  If the Veteran's SSA or VA records reflect a psychiatric disorder, schedule the Veteran for a VA psychiatric examination.  The entire claims file (i.e. the electronic file) and this REMAND must be made available to the examiner for review.  The examiner must include a notation that a review was conducted.

The examiner should identify all current psychiatric disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current psychiatric disorder had its clinical onset during his service or is related to any incident of service, to include his head injury, his reports of depression and isolation during service, and a notation on his separation examination that he possibly experienced sea sickness.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


